FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/1/2015                                                      COA No. 13-11 -00786-CR
BOSWELL, MICKEY              Tr. 'GfcWo. p^CR-4228-G                            PD-1555-15
The Appellant's Petition for Discretionar^Review has this day been filed. [The
Court requires ten copies of this^odument^fojjbe filed in this office within three (3)
days pursuant to Rule 9.3(b). Failure tdisend copies will result in the refusal of the
petition.]
                                                                           Abel Acosta, Clerk

                              13TH COURT OF APPEALS CLERK
                              DORIAN RAMIREZ
                              901 LEOPARD
                              CORPUS CHRISTI.TX 78401
                              * DELIVERED VIA E-MAIL *